Name: 94/786/EC: Commission Decision of 2 December 1994 approving the annual programme of measures submitted by the Greek Government in 1994 concerning the restructuring of the system for agricultural surveys in Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  economic policy;  management;  economic analysis;  Europe
 Date Published: 1994-12-10

 Avis juridique important|31994D078694/786/EC: Commission Decision of 2 December 1994 approving the annual programme of measures submitted by the Greek Government in 1994 concerning the restructuring of the system for agricultural surveys in Greece (Only the Greek text is authentic) Official Journal L 317 , 10/12/1994 P. 0016 - 0016COMMISSION DECISION of 2 December 1994 approving the annual programme of measures submitted by the Greek Government in 1994 concerning the restructuring of the system for agricultural surveys in Greece (Only the Greek text is authentic) (94/786/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Decision No 85/360/EEC of 16 July 1985 concerning the restructuring of the system of agricultural surveys in Greece (1), as last amended by the Decision No 92/582/EEC (2), and in particular Article 4 thereof, Whereas, according to Article 4, paragraph 1, of the aforementioned decision, the Greek Government presented the annual programme of measures which comprise: - the report on the experience gained during the implementation of the programme of the previous year (1993), - the programme of measures planned for the following year (1995); Whereas the programme submitted is such as to attain the objectives of organizing in Greece a system of surveys on agricultural matters which will satisfy Community requirements in respect of statistical information in this field; Whereas the measures provided for by this Decision comply with the opinion of the Standing Committee on Agricultural Statistics; Whereas the Community contribution to the expenditure planned for 1995 must be temporarily limited to the appropriations available under the 1994 budget and that the balance will be granted once the availabilities and 1995 budget are known, HAS ADOPTED THIS DECISION: Article 1 The annual programme of measures presented by the Greek Government in 1994 is approved. The Community contribution to the expenditure planned for 1995 is temporarily limited to ECU 750 000. The balance will be granted providing that the necessary appropriations are available under the budget for the 1995 financial year. Article 2 This Decision is addressed to the Greek Republic. Done at Brussels, 2 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 191, 23. 7. 1985, p. 53. (2) OJ No L 394, 31. 12. 1992, p. 28.